Exhibit 99.1 news release CONTACT: Cheryl D. Hodges (859) 392-3331 OMNICARE REPORTS FIRST-QUARTER 2010 RESULTS · Adjusted Diluted EPS from Continuing Operations of 58 Cents, in line with Company’s Guidance · Quarterly Cash Flow Continues Strong · Company Retires $75 Million in Debt · Full-Year 2010 Guidance Reaffirmed COVINGTON, Ky., May 6, 2010 – Omnicare, Inc. (NYSE:OCR), one of the nation's leading providers of pharmaceutical care for the elderly, reported today financial results for its first quarter ended March 31, 2010. Commenting on the results for the quarter, Joel F. Gemunder, Omnicare’s president and chief executive officer, said, “We are pleased to report first quarter results that are in line with our guidance and that contributed to another strong quarter of cash flow generation. During the quarter, we continued to experience certain favorable pharmaceutical marketplace trends in our pharmacy services business, while making further progress in our cost reduction initiatives, offsetting the underperformance of our contract research business.Our earnings and cash flow performance this quarter also allowed us to further reduce debt and increase our cash balance. Moreover, we believe our recently announced capital restructuring initiatives, coupled with our cash flow expectations for the balance of the year, will enhance our financial strength and offer greater flexibility to deploy capital in a manner that we believe will generate shareholder value, including commencing a share repurchase program and engaging in attractive acquisition opportunities.” First-Quarter Results Financial results from continuing operations for the quarter ended March 31, 2010 under U.S. Generally Accepted Accounting Principles (“GAAP”), including restructuring and related charges, the impact of certain accounting rules and other special items described below, as compared with the same prior-year period, were as follows: Omnicare, Inc. · 100 East RiverCenter Boulevard · Covington, Kentucky 41011 · 859/392-3300 · 859/392-3360 Fax · Earnings per diluted share were 46 cents versus 28 cents · Income from continuing operations was $54.3 million as compared with $32.2 million · Sales were $1,524.2 million as compared with $1,542.1 million Results for both the first quarter of 2010 and 2009 include the impact of special items and accounting changes (described below) totaling $22.6 million pretax and $60.0 million pretax, respectively.Adjusting for these special items and accounting changes, results from continuing operations for the quarter ended March 31, 2010 and 2009, respectively, were as follows: · Adjusted earnings per diluted share were 58 cents versus 65 cents · Adjusted income from continuing operations was $68.5 million as compared with $76.1 million · Sales were $1,524.2 million as compared with $1,542.1 million Financial Position Cash flow from continuing operations for the quarter ended March 31, 2010 was $117.8 million versus $120.8 million in the comparable prior-year quarter. Earnings before interest, income taxes, depreciation and amortization (EBITDA) from continuing operations for the first quarter of 2010, including the special items and accounting changes discussed below, was $149.7 million versus $126.2 million in the first quarter of 2009.Excluding the special items and accounting changes, adjusted EBITDA from continuing operations in the 2010 first quarter was $163.7 million versus $177.7 million in the 2009 first quarter. During the first quarter of 2010, the Company repaid $75 million of its senior term A loan, had no borrowings outstanding on its revolving credit facility and, at March 31, 2010, had $318.5 million in cash on its balance sheet.The Company’s total debt to total capital at March 31, 2010 was 34.3%, down approximately 400 basis points from 38.3% at March 31, 2009. To facilitate comparisons and to enhance the understanding of core operating performance, the discussion which follows includes financial measures that are adjusted from the comparable amount under GAAP to exclude the impact of the special items and accounting changes described elsewhere herein, and to present results on a continuing operations basis.For a detailed presentation of reconciling items and related definitions and components, please refer to the attached schedules or to reconciliation schedules posted on the Company’s Web site at www.omnicare.com. Pharmacy Services Business Omnicare's pharmacy services business generated sales of $1,494.5 million for the first quarter of 2010 as compared with sales of $1,497.4 million reported in the first quarter 2 of 2009.Adjusted operating profit in this business was $160.1 million in the 2010 first quarter as compared with the $171.7 million earned in the same 2009 quarter. At March 31, 2010, Omnicare served long-term care facilities as well as chronic care and other settings comprising approximately 1,370,000 beds, including approximately 74,000 patients served under the patient assistance programs of its specialty pharmacy services business.The comparable number at December 31, 2009 was 1,377,000 (including approximately 68,000 patients served under the patient assistance programs of the specialty pharmacy services business).The comparable number at March 31, 2009 was 1,382,000 beds (including approximately 56,000 patients served under the patient assistance programs of the specialty pharmacy services business).The Company noted that the number of beds served at March 31, 2010 reflects approximately 7,000 beds voluntarily foregone owing to pricing or payment issues as well as facility closures or sales. Revenues in the pharmacy services business for the first quarter of 2010 were essentially even with the 2009 first quarter owing largely to the impact of the increased availability and utilization of generic drugs, reductions in reimbursement and/or utilization for certain drugs and a lower net number of beds served, along with a shift in mix toward assisted living which typically has lower penetration rates, offset by drug price inflation, increased utilization of higher acuity drugs and biologics and growth in the Company’s specialty pharmacy businesses.The lower year-over-year operating profit in the first quarter was due largely to reductions in reimbursement and/or utilization for certain drugs and a lower net number of beds served.These factors were offset, to a large extent, by higher utilization of generic drugs, drug price inflation, greater savings in the sourcing of pharmaceutical and non-drug items, and the benefits of other cost reduction and productivity improvement initiatives, including the Omnicare Full Potential Plan. CRO Business The Company's contract research business (“CRO”) generated revenues of $29.7 million on a GAAP basis for the first quarter of 2010 as compared with the $44.7 million in revenues generated in the same prior-year quarter.Included in the 2010 and 2009 periods were reimbursable out-of-pocket expenses totaling $3.9 million and $5.8 million, respectively.Excluding these reimbursable out-of-pocket expenses, adjusted revenues were $25.8 million for the 2010 first quarter as compared with $39.0 million for the same prior-year period.The CRO business generated an adjusted operating loss for the 2010 first quarter of $(1.7) million versus an operating profit of $3.0 million in the same prior-year period.Backlog at March 31, 2010 was $153.4 million. Special Items and Accounting Changes As noted above, the results for the first quarter of 2010 include the impact of special items and accounting changes totaling approximately $22.6 million pretax ($14.2 million aftertax, or approximately 12 cents per diluted share).Operating income from continuing operations for the first quarter of 2010 includes a pretax charge of $7.0 3 million for restructuring and other related costs, special litigation charges of $5.5 million pretax associated with litigation and other related charges in connection primarily with certain government-related inquiries and reviews, $1.3 million in pretax non-cash charges relating primarily to stock option expense under the authoritative guidance for share-based payments accounting change, and a pretax charge of $1.2 million related to incremental costs associated with the closure of one of the Company’s repackaging operations. Results for the first quarter of 2010 also include incremental, non-cash interest expense of $7.3 million pretax related to the authoritative guidance for accounting for convertible debt instruments that may be settled in cash upon conversion (including partial cash settlement).In addition, the Company reported a pretax charge in the 2010 first quarter of $0.2 million relating to the authoritative guidance for business combinations. The results for the first quarter of 2009 include the impact of special items and accounting changes totaling approximately $60.0 million pretax ($43.8 million aftertax, or approximately 37 cents per diluted share).Operating income from continuing operations for the first quarter of 2009 includes special litigation charges of $41.7 million pretax associated with litigation and other related charges in connection primarily with certain government inquiries, including a $35 million pretax addition to the settlement reserve pertaining to a previously disclosed investigation by the U.S. Attorney’s Office, District of Massachusetts; the Company’s lawsuit against UnitedHealth Group, Inc. and its affiliates, and certain large customer disputes.The first-quarter results also include a pretax charge of $6.9 million for restructuring and other related costs associated primarily with the implementation of the Omnicare Full Potential Plan, $1.7 million in pretax non-cash charges relating primarily to stock option expense under the authoritative guidance for share-based payments accounting change, and a pretax charge of $2.0 million relating to incremental costs associated with the closure of one of the Company’s repackaging operations. Results for the first quarter of 2009 also include incremental, non-cash interest expense of $6.8 million pretax related to the authoritative guidance for accounting for convertible debt instruments that may be settled in cash upon conversion (including partial cash settlement).In addition, the Company reported a pretax charge in the 2009 first quarter of $0.8 million relating to the authoritative guidance for business combinations. Outlook The Company reaffirmed its expectations for full-year 2010 earnings from continuing operations, as adjusted to exclude special items and accounting changes, of $2.60-$2.70 per diluted share.Moreover, the Company continues to expect full-year 2010 cash flow from continuing operations (excluding settlement payments) to be in the range of $500-$550 million. 4 Webcast Today Omnicare will hold a conference call to discuss first-quarter results today, Thursday, May 6, at 11:00 a.m. ET.The conference call will be webcast live at Omnicare's Web site at www.omnicare.com by clicking on "Investors" and then on "Conference Calls," and will be accessible by telephone at the following numbers: Calling from the United States or Canada: 888-634-8522 Calling from other countries: 706-634-6522 Reference: Omnicare An online replay will be available at www.omnicare.com beginning approximately two hours after the completion of the live call and will remain available for 14 days. Omnicare, Inc. (NYSE:OCR), a Fortune 500 company based in Covington, Kentucky, is a leading provider of pharmaceutical care for the elderly.Omnicare serves residents in long-term care facilities, chronic care and other settings comprising approximately 1.4 million beds in 47 states, the District of Columbia and Canada.Omnicare is the largest U.S. provider of professional pharmacy, related consulting and data management services for skilled nursing, assisted living and other institutional healthcare providers as well as for hospice patients in homecare and other settings.Omnicare's pharmacy services also include distribution and patient assistance services for specialty pharmaceuticals.Omnicare offers clinical research services for the pharmaceutical and biotechnology industries in 32 countries worldwide.For more information, visit the company's Web site at www.omnicare.com. Forward-Looking Statements In addition to historical information, this press release contains certain statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, but are not limited to, all statements regarding the intent, belief or current expectations regarding the matters discussed or incorporated by reference in this document (including statements as to “beliefs,” “expectations,” “anticipations,” “intentions” or similar words) and all statements which are not statements of historical fact.Such forward-looking statements, together with other statements that are not historical, are based on management’s current expectations and involve known and unknown risks, uncertainties, contingencies and other factors that could cause results, performance or achievements to differ materially from those stated.The most significant of these risks and uncertainties are described in the Company’s Form 10-K, Form 10-Q and Form 8-K reports filed with the Securities and Exchange Commission and include, but are not limited to:overall economic, financial, political and business conditions; trends in the long-term healthcare, pharmaceutical and contract research industries; the ability to attract new clients and service contracts and retain existing clients and service contracts; the ability to consummate pending acquisitions; trends for the continued growth of the Company’s businesses; trends in drug pricing; delays and reductions in reimbursement by the government and other payors to customers and to the Company; the overall financial condition of the Company’s customers and the ability of the Company to assess and react to such financial condition of its customers; the ability of vendors and business partners to continue to provide products and services to the Company; the continued successful integration of acquired companies; the continued availability of suitable acquisition candidates; the ability to attract and retain needed management; competition for qualified staff in the healthcare industry; the demand for the Company’s products and services; variations in costs or expenses; the ability to implement productivity, consolidation and cost reduction efforts and to realize anticipated benefits; the ability of clinical research projects to produce revenues in future periods; the potential impact of legislation, government regulations, and other government action and/or executive 5 orders, including those relating to Medicare Part D, including its implementing regulations and any subregulatory guidance, reimbursement and drug pricing policies and changes in the interpretation and application of such policies, including changes in the calculation of average wholesale price; government budgetary pressures and shifting priorities; federal and state budget shortfalls; efforts by payors to control costs; changes to or termination of the Company’s contracts with Medicare Part D plan sponsors or to the proportion of the Company’s Part D business covered by specific contracts; the outcome of litigation; potential liability for losses not covered by, or in excess of, insurance; the impact of differences in actuarial assumptions and estimates as compared to eventual outcomes; events or circumstances which result in an impairment of assets, including but not limited to, goodwill and identifiable intangible assets; the final outcome of divestiture activities; market conditions; the outcome of audit, compliance, administrative, regulatory or investigatory reviews; volatility in the market for the Company’s stock and in the financial markets generally; access to adequate capital and financing; changes in international economic and political conditions and currency fluctuations between the U.S. dollar and other currencies; changes in tax laws and regulations; changes in accounting rules and standards; and costs to comply with the Company’s Corporate Integrity Agreements.Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, the Company’s actual results, performance or achievements could differ materially from those expressed in, or implied by, such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as otherwise required by law, the Company does not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events ### 6 Omnicare, Inc. and Subsidiary Companies Summary Consolidated Statements of Income, GAAP Basis (000s, except per share amounts) Unaudited Three months ended March 31, (a)(b)(d) (a)(b)(d) Net sales $ $ Cost of sales Repack matters Gross profit Selling, general and administrative expenses Provision for doubtful accounts Restructuring and other related charges Litigation and other related charges Repack matters Acquisition and other related costs Operating income Investment income Interest expense ) ) Amortization of discount on convertible notes ) ) Income from continuing operations before income taxes Income tax expense Income from continuing operations Loss from discontinued operations (a) ) ) Net income $ $ Earnings (loss) per common share - Basic:(c) Continuing operations $ $ Discontinued operations (a) ) ) Net income $ $ Earnings (loss) per common share - Diluted:(c) Continuing operations $ $ Discontinued operations (a) ) ) Net income $ $ Weighted average number of common shares outstanding: Basic Diluted The footnotes presented at the separate "Footnotes to Financial Information" pages are an integral part of this financial information. 7 Omnicare, Inc. and Subsidiary Companies Summary Segment Financial Data, Non-GAAP Basis (e) Excluding Reimbursable Out-of-Pockets and Special Items (000s) Unaudited Corporate Pharmacy CRO and Consolidated Services (a) Services Consolidating Totals (a) Three months ended March 31, 2010: (a) Adjusted net sales $ $ (f) $
